Citation Nr: 0731312	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-24 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Entitlement to service connection for cervical spine 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ankle disability and if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1972 to March 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  


REMAND

The veteran was provided a Statement of the Case in June 2005 
on the issues appearing on the title page of this decision.  
The documentation added to the claims folder after the 
issuance of the Statement of the Case is limited to the 
Certification of Appeal and an August 2005 RO letter 
informing the veteran that his appeal had been placed on the 
Board's docket.  Although the veteran reportedly submitted a 
substantive appeal in July 2005, it is not associated with 
the claims folders.  In addition, a completed VA Form 646 
from the veteran's representative is not of record.

Finally, the Board notes that the veteran has not been 
provided appropriate notice in response to the disability-
rating or effective-date element of his claims.

In light of these circumstances, the appeal is REMANDED to 
the RO or the Appeals Management Center (AMC), in Washington, 
D.C. for the following actions:

1.  The veteran's substantive appeal 
should be associated with the claims 
folders.  If the original 
substantive appeal can not be 
located, the veteran and his 
representative should be requested 
to provide a copy thereof.  In 
addition, if the veteran's 
representative has completed a VA 
Form 646, it should be associated 
with the claims folders.

2.  The veteran should provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), to include the 
notice specified by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) and notice that 
he should submit any pertinent 
evidence in his possession.  

3.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence 
identified but not provided by the 
appellant.  If it is unsuccessful in 
obtaining any pertinent evidence 
identified by the appellant, it 
should so inform the appellant and 
his representative and request them 
to provide the outstanding evidence.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  If any additional pertinent 
evidence is received, the RO or the 
AMC should readjudicate the issues 
on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, a 
Supplemental Statement of the Case 
should be issued, and the veteran 
and his representative should be 
afforded the requisite opportunity 
to respond before the claims folders 
are returned to the Board.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



